Citation Nr: 1748266	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-06 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability and/or exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Barbara B. Harris, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service in the Navy from August 1963 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefit sought on appeal.

In October 2015, the Board remanded the case for additional development.  In a decision dated in April 2017, the Board reopened the claim and remanded it to the RO for additional development and a decision on the merits of the reopened claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Prior examination reports reflect that the medical examiner opined that the Veteran's hypertension is not due to his service-connected type 2 diabetes mellitus or diabetic nephropathy.  The October 2015 remand directed that a medical examiner determine if either service-connected disability aggravates the Veteran's hypertension.  The April 2017 remand directed a medical review to determine if there is a causal connection between the Veteran's hypertension and his presumed exposure to a herbicide agent while serving aboard a vessel that operated on the inland waterways of the Republic of Vietnam (RVN).  The basis for the remand was the National Academy of Science (NAS) Update 2012, which provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (April 11, 2014).  Specifically, it notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309.

The July 2017 examination report reflects that a medical examiner who conducted the examination and issued a negative nexus opinion.  Part of the rationale for the negative opinion is that the examiner noted that the Veteran has never claimed exposure to Agent Orange (AO), and that there is no direct evidence that he was in fact exposed to AO.  (07/10/2017 C&P Exam-DBQ Opinion, p. 2)  The Board finds that the medical opinion is not entirely responsive to the issue, as the Veteran is presumed to have been exposed to an herbicide agent secondary to his naval vessel having operated in the inland waterways of RVN.  Id. at 2.  Further, although the examiner noted the absence of evidence of chloracne on the Veteran, the Board does not find the examiner's findings sufficient to support a finding that the presumption is rebutted by affirmative evidence.  See 38 C.F.R. § 3.307(a)(6)(iv) (2016).  Further, the examiner opined that based on his review of the claims file and examination results, it was not reasonable to conclude that there is no direct relationship between the Veteran's hypertension and his potential exposure to Agent Orange.  "Potential" has an entirely different meaning and legal effect than "presumed."  As the 2017 VA clinician was not operating on the correct understanding - that we are to assume, based on his inland waterway service, that the Veteran was exposed to herbicide agents, the Board finds that further medical assessment is needed to address the above questions.  

The Board also notes that the medical evidence of record notes the Veteran's report that he was diagnosed with hypertension in 1965 or 1967.  Service treatment records (STRs), however, include an August 1979 Report of Medical History for an examination for enlistment in the Reserve whereon the Veteran denied any history of high blood pressure; and, the August 1979 Report of Medical Examination For Enlistment reflects that his lungs, chest, and heart were assessed as normal, and his blood pressure reading was 124/86.  (06/09/2015 Military Personnel Record, p. 7-10)

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the July 2017 examination.  Ask the examiner to provide an addendum that addresses the following:

Inform the examiner that the Veteran, by virtue of his naval service in RVN, is presumed to have been exposed to an herbicide agent during such service.

Is it the examiner's opinion that there is affirmative evidence in the claims file that rebuts that presumption?  If so, please identify such evidence and provide an explanation of how it rebuts the presumption of exposure.

If the answer to the above question is, No, is there at least a 50-percent probability that the Veteran's currently diagnosed essential hypertension is due to his presumed exposure to a herbicide agent, to include AO, during his Naval service on the inland waterways of RVN?

Ask the examiner to please provide a comprehensive rationale for any opinion provided.

If the examiner who conducted the July 2017 examination is no longer available, refer the claims file to an equally qualified examiner.  Should a substitute examiner advise that the requested opinions cannot be rendered without an examination, the AOJ shall arrange the examination.

2.  After the above is complete, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, issue him and his representative a Supplemental Statement of the Case (SSOC) and then return the case to the Board, if all is in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


